Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a FINAL Rejection to Amendments and Arguments filed by Applicant on 10/29/2020. Claims 1-10, 13-16, 21, 23-25, 29-31, 33, and 35-39 have been amended. Claims 44-58 have been added. Claims 11, 12, 17-19, 32, and 34 have been cancelled. Currently pending for review are Claims 1-10, 13-16, 20-31, 33, and 44-58.
Response to Amendment
Regarding the Claim Objections made in the Office Action filed on 10/06/2020. Amendments/Remarks & Arguments filed by Applicant on 10/29/2020 correct the objection and/or are persuasive. Therefore, the Claim Objections made in the Office Action filed on 10/06/2020 has been withdrawn unless otherwise indicated below.
Claim Objections
Claims 24 and 55 are objected to because of the following informalities:  
Claim 24 and 55 recite “first locking location”, it is suggested that Applicant replace the limitation with --first selectable locking location-- to maintain consistent claim language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 47 and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henniger et al (US 20180326250) in view of Alenaddaf (US 20140243174).
Regarding Claim 47, Henniger et al teaches an exercise rack system, comprising:                   a first pair of mounting brackets 50,250 and a second pair of mounting brackets 150,350 spaced apart from the first pair of mounting brackets, wherein each of the first pair of mounting brackets and the second pair of mounting brackets is securable to a wall 700 and has a pivot location 72,75,172,175,272,275,372,375 (Refer to Fig. 1);                    a first pair of extension members 402,404 and a second pair of extension members 502,504, wherein each the first pair of extension members has a pivotable connection with one of the first pair of mounting brackets at the pivot location 72,75,272,275, wherein each of the second pair of extension members has a pivotable connection with one of the second pair of mounting brackets at the pivot location 172,175,372,375(Refer to Paragraph [0048]-[0051]);                    a first support member 16 connected to the first pair of extension members, and a second support member 18 connected to the second pair of extension members, wherein the first support member and second support member are substantially upright (Refer to Fig. 1);                    wherein the first pair of extension members 402,404 and the first support member 16 are laterally pivotable together between an exercise position extended outwardly from the wall and a retracted compact storage position (Refer to Fig. 1 and Paragraph [0041] Referring now to the drawings and in particular to FIGS. 1 and 2, a foldable weightlifting rack assembly 10 is shown. The weightlifting rack 10 comprises an upper rack mount assembly 12, lower rack mount assembly 14, first side rack assembly 16, second side rack assembly 18, and cross bar assembly 19. With reference to FIGS. 1 and 3, the cross bar assembly 19 couples the first side rack assembly 16 and second side rack assembly 18. Removal of the cross bar assembly 19, as well as the pin members that are extended therethrough, allows rotational movement of the first side rack assembly 16 and second side rack assembly 18 to direct the first and second side rack assemblies between a folded and an articulated configuration.”);                     wherein the second pair of extension members 502,504 and the second support member 18 are laterally pivotable together between an exercise position extending outwardly from the wall and a retracted compact storage position (Refer to Fig. 1 and Paragraph [0041] Referring now to the drawings and in particular to FIGS. 1 and 2, a foldable weightlifting rack assembly 10 is shown. The weightlifting rack 10 comprises an upper rack mount assembly 12, lower rack mount assembly 14, first side rack assembly 16, second side rack assembly 18, and cross bar assembly 19. With reference to FIGS. 1 and 3, the cross bar assembly 19 couples the first side rack assembly 16 and second side rack assembly 18. Removal of the cross bar assembly 19, as well as the pin members that are extended therethrough, allows rotational movement of the first side rack assembly 16 and second side rack assembly 18 to direct the first and second side rack assemblies between a folded and an articulated configuration.”); and                     an exercise bar 19 having a first end and a second end, wherein the exercise bar is connectable laterally between the first support member 16 and the second support member 18 at a selectable height (Refer to Fig. 1 Paragraph [0071]). Henniger et al fails to teach wherein the first end of the exercise bar is pivotally connected to the first support member about a pivotable connection, and wherein the exercise bar is pivotable about the pivotable connection into a position substantially vertically aligned with the first support member for storage.                     Alenaddaf teaches a folable exercise rack comprising a first and second support member Refer to Figs. 2-5 Paragraph [0059]:” Also provided is a hinged cross brace 12 fastened to the top of the first side wall 16 with a free end 36 having a receptacle 38 for engaging the second side wall 18 and a quick release safety lock 14 for then locking the cross brace 12 to the second side wall 18.”). The Office takes the position that it would have been obvious to modify the exercise bar of Henniger et al to be in view of Alenaddaf such that the first end of the exercise bar is pivotally connected to the first support member about a pivotable connection, and wherein the exercise bar is pivotable about the pivotable connection into a position substantially vertically aligned with the first support member for storage since Alenaddaf teaches that such pivotable bars for exercise racks are known to allow adjustability for when the device is folded for storage and therefore does not patentably distinguish the invention over prior arts.
Regarding Claim 48, Henniger et al in view of Alenaddaf continue to teach including a locking connection 14 (Refer to Fig. 3 of Henniger Paragraph [0071]) between the second end of the exercise bar 19 and the first support member 16. The Office takes the position that such modification of Henniger et al in view of Alenaddaf would provide a pivot point between the bar 19 at connection with bracket 604 of the second support member 18, such that when the locking connection 606 of the first support member 16 is removed, the bar 19 would pivot about the pivot point against bracket 604 and be in vertical configuration. 

Allowable Subject Matter
Claims 1-10, 13-16, 20-31, 33, 44-46 and 49-58 are allowed.
The following is an examiner’s statement of reasons for allowance: Henniger et al is the closest prior art to the claimed invention and Strand in view of Knapp is the closest combination to the claimed invention being a folable exercise rack comprising pivot brackets but fails to teach all the limitations of the claimed invention comprising wherein the first and second selectable pivot locations correspond to a first and a second retracted compact storage position respectively, wherein the first retracted compact storage position is farther from the wall than the second retracted compact storage position, the first support member is laterally pivotable with the first plurality of pivotable connectors between an exercise position extended outwardly from the wall and a selected one of the first and second retracted compact storage positions nearer to the wall; and wherein the second support member is laterally pivotable with the second plurality of pivotable connectors between an exercise position extended outwardly from the wall and a selected one of the first and second retracted compact storage positions nearer to the wall; and wherein in the exercise position the extension member extends outwardly substantially perpendicular to the wall, and in the first retracted storage position and the second retracted storage position the extension member is substantially parallel with and close to the wall. Strand in view of Knapp is the closest combination to the claimed invention but fails to further teach the claimed invention as a whole further comprising an exercise bar having a first end and a second end, wherein the exercise bar is connectable laterally between the first support member and the second support member at a selectable .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are moot. Amendments filed by Applicant to change the scope of the claims and therefore a new grounds of rejection to Claims 47 and 48 are disclosed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784